EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201811276231X, filed on 2018/10/30.

Response to Arguments

3.	Applicant’s arguments, see P. 7-13, filed 12/14/2021, with respect to Rejections under 35 U.S.C. § 103 have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter

4.	Claims 1 and 3-14 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

Kanda (US PGPub./Pat. 20050162353) teaches a plurality of pixel circuits is arranged in a pixel region A. Main power lines LR, LG, and LB are provided in the outside of the pixel region A. In addition, first sub-power lines Lr1, Lg1, and Lb1 and second sub-power lines Lr2, Lg2, and Lb2 are provided in the inside of the pixel region A so as to be connected to each other at sub-power line connecting points P. Further, the pixel circuits are connected to the first sub-power lines Lr1, Lg1, and Lb1 at pixel connecting points Q. The structure in which these power lines are arranged in a mesh shape enables a considerable reduction in voltage drop and the improvement of brightness unevenness.

Huang et al. (US PGPub./Pat. 20160172431) teach pixel array substrate includes a first substrate, pixel units, data lines, scan lines, constant voltage lines, a constant voltage source, a constant voltage pad, and a conductive pattern. The first substrate has pixel regions and a peripheral region surrounding the pixel regions. The conductive pattern includes conductive lines interlaced with each other to form a net and a conductive frame that surrounds and is electrically coupled to the conductive lines. The conductive frame is in electrical contact with the constant voltage pad within the peripheral region. Each pixel region is defined by two adjacent scan lines and two adjacent data lines. A portion of one of the constant voltage lines located completely within each of the pixel regions is in electrical contact with one of the conductive lines 

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…comprises at least one switch element, and each of the at least switch element couples two first electrode parts of the plurality of first electrode parts which are adjacent and separated from each other.” (Claim 1), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628